Citation Nr: 1313277	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pectus excavatum.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability manifested by pain with walking.

4.  Entitlement to service connection for a cardiovascular disability.

5.  Entitlement to service connection for organic brain syndrome.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 16 to February 15, 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In an August 2010 rating decision, the RO denied service connection for emotional syndrome.  In September 2010, the appellant filed a Notice of Disagreement; however, in April 2011 correspondence, the appellant stated that he wished to withdraw his September 2010 NOD and his appeal of this issue.  This matter is therefore not on appeal.  

On his January 2011 Form 9, the appellant indicated that he desired a Board hearing in Washington D.C; however, in July 2011, he stated that he wished to cancel his hearing request.  


FINDINGS OF FACT

1.  A January 1978 rating decision denied service connection for pectus excavatum; the claimant did not appeal.

2.  The evidence associated with the claims file subsequent to the January 1978 rating decision does not relate to an unestablished fact necessary to establish the claim and does not raise a reasonable possibility of substantiating the claim. 

3.  The appellant does not have a neck disability attributable to his period of ACDUTRA .

4.  The appellant does not have a disability manifested by pain with walking attributable to his period of ACDUTRA .

5.  The appellant does not have an organic brain syndrome attributable to his period of ACDUTRA.

6.  The appellant does not have a cardiovascular disability attributable to his period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision, which denied service connection for pectus excavatum is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.112, 19.118 (1977).

2.  The evidence received subsequent to the January 1978 rating decision is not new and material; the claim for service connection for pectus excavatum is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The appellant does not have a neck disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  The appellant does not have a disability manifested by pain with walking that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  The appellant does not have organic brain syndrome that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

6.  The appellant does not have a cardiovascular disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  (The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).) 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to an application to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  The letter also informed the appellant of the basis for a 1978 denial and advised him that new and material evidence would be necessary to reopen the claim of service connection for pectus excavatum in accordance with Kent.  The December 2008 letter also informed the appellant as to how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The appellant's service treatment records (STRs) and pertinent post-service treatment records have been secured.  

In regards to the claim for pectus excavatum, the RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

Additionally, the appellant has not been examined by VA in connection with his neck, lower extremity (claimed as pain with walking), organic brain syndrome, and cardiovascular claims.  The duty to assist does not require that VA provide an examination with respect to these claims as there is no credible evidence of neck, lower extremity, brain, or chronic heart disabilities during ACDUTRA.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although there is competent and credible lay and medical evidence of current neck, lower extremity (claimed as pain with walking), organic brain syndrome, and cardiovascular disabilities, there is no indications that the appellant experienced any event or disease or injury relative to any of these claims during his short period of ACDUTRA service.  The appellant's contention that there is a relationship between his current disorders and an injury in service is not credible, in part, because there is compelling evidence that it was a post-service work related electric shock injury in 1984 that caused his current neck, lower extremity (claimed as pain with walking), and organic brain syndrome disabilities.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).   Additionally, the disabilities, including the current cardiovascular disability, were not treated or shown until many years after the appellant was discharged from service.  

The appellant has not identified any evidence that remains outstanding. Accordingly, the Board will address the claims.

II.  Claim to Reopen

In March 1977, the appellant filed a claim for service connection.  Service connection for pectus excavatum was denied in a January 1978 rating decision.  The claimant did not appeal and the decision became final.  38 C.F.R. §§ 19.112, 19.118 (1977).  

In November 2008, the appellant filed a claim to reopen.  The claim was denied in a September 2009 rating decision that is the subject of the instant appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the appellant's claim is whether new and material evidence has been received to reopen.  38 C.F.R. § 3.156.

In the September 2009 rating decision on appeal, the RO found that new and material evidence had not been received, and denied reopening of the claim.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead must consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be credible for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final January 1978 rating decision denying service connection for pectus excavatum included service treatment records (STRs) prepared in conjunction with the appellant's ACDUTRA in January and February 1977. 

The STRs included an October 1976 pre-entry Report of Medical History, on which the appellant checked "No" when asked if he had any shortness of breath; pain or pressure in chest, bone, joint, or other deformity; or recurrent back pain.  A clinical evaluation of the spine and lungs and chest was normal.  In January 1977, the appellant indicated that he had a frontal chest impairment and heart murmur for which he was rejected from the Army in 1973.  A subsequent record shows that he had moderate pectus deformity of the chest and spine.  He had low exercise tolerance.  A January 1977 Disposition Form revealed that the appellant was examined and pectus excavatum was diagnosed.  He was limited from doing any strenuous physical activity.  February 1977 Medical Board Proceedings revealed that the appellant was diagnosed with pectus excavatum, congenital, with dyspnea.  The condition was found not to have been incurred in the line of duty, but existed prior to entry.  The Medical Board concluded that it existed prior to service and was not aggravated during the appellant's ACDUTRA.  On examination, he had complaints of shortness of breath.  History of present illness revealed that the appellant had a history of a heart murmur with abnormal chest cavity, back deformity, and shortness of breath.  It was noted that he had been seen by physicians prior to entering the service for evaluation of this problem.  Physical findings revealed thoracic scoliosis, a moderate pectus excavatum and Grade I systolic murmur left sterna border.  A chest x-ray revealed straight back deformity, mild scoliosis, and pectus excavatum.  It was noted that there was clinical evidence of pectus excavatum and shortness of breath, which existed prior to his entrance to service.  The appellant did not desire to remain in service.  It was recommended that the appellant was unfit for induction, but was fit for retention.  He was eligible to apply for administrative separation and was medically cleared for separation from service.  Pectus excavatum was noted on a February 1977 separation examination.   

Based on the above evidence, a rating decision issued in January 1978 denied service connection because the disability was not incurred in or aggravated by the appellant's ACDUTRA.  The decision explained that the condition was congenital and existed prior to his entrance into service.  

Evidence added to the record since the time of the last final denial in January 1978 includes multiple private treatment and hospital records from Dr. J.R., Dr. R.B., Dr. J. T.M., New York Hospital/Cornell Medical Center, Lovelace Health Services, and Presbyterian Healthcare Services as well as records from the Social Security Administration (SSA), State of New York Workers' Compensation Board, and New York Department of Social Services.  Treatment records do not show any complaints of treatment until 1984 following a work related accident.  The records show that in December 1984, during the course of his work as a corrections officer, the appellant received an electrical shock and suffered multiple avulsion fractures of the tops of the mid and distal spinous processes of the thoracic spine.  He was hospitalized for two weeks at Booth Memorial and New York Hospital/Cornell Medical Center.  

On reviewing multiple attending doctors' reports for the State of New York Workers' Compensation Board dated from January 1985 to February 1987, Drs. J.T.M., A.C., W.B.H. and M.M., indicated that the appellant continued to have paraspinal muscular hypertonicity, decreased motion from the neck to the sacrum, brachial plexus, lumbar arthralgia extending in to the legs and multiple lumbo-sacral fractures related to his electrocution injury.  The doctors also reported that there was no prior history or evidence of a pre-existing injury, disease, or physical impairment.

March 1987 to August 1988 treatment record from Dr. J.T.M. indicated that December 1984 x-rays revealed a diagnostic impression of cervico-dorsal arthralgia and myalgia with Brachial Plexus syndrome, cervico-dorsal encephalalgia dorso-lumbar arthralgia, and lumbo-sacral arthralgia and myalgia with extensive neuropathy involving the left leg, paraspinal muscular hypertonicity involving the entire spinal column and restricted range of motion of the entire spinal column.  Dr. J.T.M. reported a medical history of the appellant's December 1984 work-related accident in which the appellant has continued to experience symptoms.  The appellant reported that he had no prior trauma or surgery that would have a bearing on the present condition.  A July 2001 treatment record from Presbyterian Healthcare Services included a diagnosis of focal degenerative vertebral changes at L5, S1 with a hard, right lateral disc herniation causing encroachment upon the right lateral recess and mild compression on the thecal sac, however, there was no indication that such findings were in any way related to the appellant's service.  

Moreover, the recently submitted records included additional information regarding treatment for the back and chest pain from 1984 through 2009, but did not suggest that the back condition was incurred in or aggravated by service, or was otherwise related to service.  

The evidence added to the record since the previous January 1978 denial does not constitute new and material evidence.  The evidence is not new with regard to the claim of a service-related back disorder.  Treatment records from the private providers and hospitals as well as records created in conjunction with SSA, State of New York Workers' Compensation Board, and New York Department of Social Service showed treatment for back and chest pain, however, the evidence did not relate either to the appellant's ACDUTRA.  Rather, the evidence indicated that the appellant's current complaints were residuals of his work-related accident in December 1984.  The first post-service documentation for any back complaints, treatment, or diagnoses, including thoracic fractures, was dated in 1984, approximately seven years after the appellant left ACDUTRA.  The evidence that has been added to the claims file since January 1978 is not new and material because the evidence does not relate to the reason the claim was previously denied, that is, that a disability was incurred in or aggravated by service. 

In the absence of new and material evidence, the claim of service connection for a disability of the pectus excavatum (claimed as back condition) is not reopened.  


III.  Claims of Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Neck & Pain with Walking

At the outset, it should be noted that the appellant served only during a short period of ACDUTRA, and there is nothing in the file to suggest that he qualifies as a veteran.  38 U.S.C.A. § 101(2), (24) (West 2002).  

A review of the evidence of record reveals that there is no reference to the presence of a neck disorder or pain with walking during the appellant's ACDUTRA.  STRs do not show any such problems, including on an October 1976 pre-entry Report of Medical History, on which the appellant checked "No" when asked if he had any bone, joint, or other deformity; swollen or painful joints; or cramps in legs.  On October 1976 Report of Medical Examination, a clinical evaluation of the spine, lower extremities, and neurologic systems was normal.  February 1977 Medical Board Proceedings revealed that the appellant was diagnosed with pectus excavatum, congenital, with dyspnea.  The records noted that the appellant had a history of a heart murmur with abnormal chest cavity and back deformity and shortness of breath.  The appellant had been seen by physicians prior to entering the service foe evaluation of the problem.  On examination, there was thoracic scoliosis, a moderate pectus excavatum and Grade I systolic murmur left sternal border.  Pectus excavatum was noted on February 1977 separation examination and clinical evaluation of the spine, lower extremities, and neurologic systems were normal.  

Post-service treatment records include December 1984 treatment records from the New York Hospital/Cornell Medical Center that revealed that the appellant was hospitalized after receiving a 400 volt shock after touching an exposed wire.  A December 1984 radiology report included complaints of lower extremity neurological deficit.  An addendum interpreted the results as showing small avulsion fractures of the spinous processes only.  

Records created in conjunction with the appellant's claim for SSA, State of New York Workers' Compensation Board, and New York Department of Social Service benefits included multiple reports for the State of New York Workers' Compensation Board dated from January 1985 to February 1987, by Drs. J.T.M., A.C., W.B.H. and M.M., which indicated that the appellant continued to have paraspinal muscular hypertonicity, decreased motion from the neck to the sacrum, brachial plexus , multiple cervical fractures, that were related to the appellant's on-the-job electrocution injury in December 1984.  The doctors also reported that there was no prior history or evidence of a pre-existing injury, disease, or physical impairment. 

Additional records included treatment records from Dr. C.D. dated from May 1985 to July 1986 that showed treatment for cervical pain and use of a spinal brace for ambulation.  On September 1986 examination, Dr. J.D.F. noted the appellant's complaints of pain in the neck and in the back that radiated mostly to his left leg .  The appellant also reported that he experienced pins, needles, and numbness in his leg.  The impression was status post cervical sprain and rule out herniated intervertebral disc of the cervical and lumbar spine.  Treatment records from Dr. J.T.M. dated from March 1987 to August 1988 included a diagnostic impression of cervico-dorsal arthralgia and myalgia with Brachial Plexus syndrome, cervico-dorsal encephalalgia, dorso-lumbar arthralgia, and lumbo-sacral arthralgia and myalgia with extensive neuropathy involving the left leg, paraspinal muscular hypertonicity involving the entire spinal column and restricted range of motion of the entire spinal column.  Dr. J.T.M. reported a medical history of the appellant's December 1984 work-related accident and noted that that the appellant has continued to experience a stiff and painful neck.  The appellant also reported that he had no prior trauma or surgery that would have a bearing on the present condition.  

July 2001 treatment record from Presbyterian Healthcare Services noted complaints of bilateral leg radicular symptoms as well as lumbosacral pain.  A diagnosis of focal degenerative vertebral changes at L5, S1 with a hard, right lateral disc herniation causing encroachment upon the right lateral recess and mild compression on the thecal sac. 

Treatment records dated in 2005 from Lovelace Healthcare Systems did not show any complaints of pain with walking, but noted complaints of neck pain in relation to the appellant's concerns of being poisoned, but no diagnosis was given.  

A March 2008 treatment record from Dr. J.R. reported a history of C-spine fracture.  

On review of the evidence, treatment records from the multiple private providers and hospitals as well as multiple records created in conjunction with SSA, State of New York Workers' Compensation Board, and New York Department of Social Service benefits showed treatment for neck pain and feelings of numbness, pins, and needles as well as pain radiating in to the lower extremity; however, the evidence does not relate either a neck disorder or any disability causing pain with walking to the appellant's period of ACDUTRA.  Rather, the medical evidence tends to prove that the appellant's neck and problems with pain on walking are related to his on-the-job electric shock injury that occurred in December 1984 for which Workers' Compensation and SSA disability benefits have been awarded, in part, based on these disabilities.  

Here, it does not appear that the appellant has contended at any point that his current neck or pain with walking symptoms began during his ACDUTRA.  Also, STRs are completely negative for any complaints, treatment, or diagnoses related to a neck or lower extremity problem, and the first documentation of any complaints of neck or problem with walking is in December 1984, more than seven years after his period of ACDUTRA.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  While the records show post-service findings of lower extremity neurological deficit, small avulsion fractures of the spinous processes, paraspinal muscular hypertonicity, decreased motion from the neck to the sacrum, use of spinal brace for ambulation, cervico-dorsal arthralgia and myalgia with brachial plexus syndrome, cervico-dorsal encephalalgia, dorso-lumbar arthralgia, and lumbo-sacral arthralgia and myalgia with extensive neuropathy involving the left leg, bilateral leg radicular symptoms, and focal degenerative vertebral changes at L5, S1 with a hard, right lateral disc herniation causing encroachment upon the right lateral recess and mild compression on the thecal sac, there is no evidence showing that any neck or disability causing pain with walking is in any way related to the appellant's period of ACDUTRA.  Thus, the Board finds that the preponderance of the evidence is against these claims.

As to any contention by the appellant that his neck or lower extremity disability must is etiologically related to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his neck and lower extremity disability, especially in light of the fact that the evidence fails to demonstrate symptoms in service.  See Jandreau, supra.

B.  Organic Brain Syndrome

At the outset, a review of the evidence of record reveals that there is no reference to the presence of any brain related problems during the appellant's ACDUTRA.  STRs, including included an October 1976 pre-entry Report of Medical History, on which the appellant checked "No" when asked if he had any loss of memory or amnesia; or periods of unconsciousness.  On October 1976 and February 1977 examination reports, a clinical evaluation of the neurologic system was normal.  

As noted above, the appellant experienced an electrocution years after his period of ACDUTRA.  Thereafter, records tend to show that the appellant's post-traumatic encephalopathy was related to the electrocution injury.  Dr. W.B.H. also reported that there was no prior history or evidence of a pre-existing injury, disease, or physical impairment.  On October 1986 mental status examination, the diagnosis was organic mental syndrome secondary to electrocution.  Treatment records from Dr. J.T.M. dated from March 1987 to August 1988 included a diagnostic impression of cervico-dorsal encephalalgia.  Dr. J.T.M. reported a medical history of the appellant's December 1984 work-related accident and that the appellant indicated that he had no prior trauma or surgery that would have a bearing on the present condition.  

Treatment records from Lovelace Health System included a March 1999 treatment record noted a history of organic brain syndrome, which occurred after the appellant was electrocuted at work.  An April 1999 Mental Health record noted the appellant's reports of having auditory hallucinations that began 13 years earlier and he indicated that he was diagnosed with "mild schizophrenia.:  The examiner noted that it was difficult to know whether the appellant's symptoms were related to the electric injury he suffered or were merely the onset of schizophrenia at that time.  An August 2002 treatment record reflects that the appellant reported that his personality and thought process changed considerably after he was electrocuted.  The examiner reported that it did appear that the appellant's psychiatric symptoms were most likely secondary to some type of organic brain syndrome process as opposed to a primary psychotic disorder such as schizophrenia.  In October 2002 after interviewing the appellant and conducting an examination, the examiner noted that the appellant's profile was consistent with mild level of organic impairment secondary to brain injury (also identifies as "[s]tatus post electrocution in 198[4]").    

Treatment records from Town and Country Hospital included a December 2003 record that noted a past medical history of organic brain syndrome related to Workers' Compensation claim (an electrical injury in 1984 during the course of employment).  

A March 2008 treatment record from Dr. J.R. reported a history of organic brain syndrome secondary to an electrocution.  

On review of the evidence, treatment records from the multiple private providers and hospitals as well as multiple records created in conjunction with SSA, State of New York Workers' Compensation Board, and New York Department of Social Service benefits showed treatment for organic brain syndrome; however, the evidence did not relate the disorder to the appellant's military service.  Rather, the medical evidence reveals that the appellant's organic brain syndrome is related to his on-the-job electric shock injury that occurred in December 1984 for which Workers' Compensation and SSA disability benefits have been awarded, in part, based on this disability.  

Here, it does not appear that the appellant has contended at any point that his symptoms began during his ACDUTRA.  Also, STRs are completely negative for any complaints, treatment, or diagnoses related to any brain impairment, and the earliest documentation of any injury to the brain is in December 1984, more than seven years after he left ACDUTRA.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  While the records show post-service findings of post-traumatic encephalopathy, organic mental syndrome, cervico-dorsal encephalalgia, organic brain syndrome process, and organic impairment secondary to brain injury, there is no evidence showing that any such problem is in any way related to the appellant's period of ACDUTRA.  Thus, the Board finds that the preponderance of the evidence is against this claim.

As to any contention by the appellant that his organic brain syndrome is etiologically related to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his organic brain syndrome, especially in light of the fact that the evidence fails to demonstrate symptoms in service.  See Jandreau, supra.

C.  Cardiovascular Disability

On the October 1976 entry examination, a clinical evaluation of the lungs and chest, and heart was normal.  February 1977 Medical Board Proceedings revealed that the appellant was diagnosed with pectus excavatum, congenital, with dyspnea.  The records noted that the appellant had a history of a heart murmur with abnormal chest cavity and back deformity and shortness of breath.  The appellant had been seen by physicians prior to entering ACDUTRA for evaluation of the problem.  Physical findings revealed a Grade I systolic murmur left sternal border.  A chest x-ray revealed straight back deformity, mild scoliosis, and pectus excavatum.  Pectus excavatum was noted on February 1977 separation examination and clinical evaluation of the heart was normal.   

Post-service treatment records dated in December 1984 from New York Hospital/ Cornell Medical Center included a cardiac examination in which the heart had a regular rate and rhythm.  The record noted that the appellant suffered no cardiac injury or significant muscle damage from his electrical shock.  A December 1984 chest x-ray included an impression of probably normal chest x-ray.  

Treatment records from Lovelace Healthcare System dated in March 1999 show complaints of a three-week history of intermittent sharp pain in the chest.  The pain was not triggered with exertion and there was no accompanying shortness of breath, palpitations, or diaphoresis.  The record noted that the appellant's past medical history was negative for any coronary heart disease or hypertension.  An examination of the heart revealed a regular rate and rhythm without murmurs and palpation of the chest wall did not elicit pain.  Chest x-ray revealed poor inspiratory effort.  The heart size was normal with no acute pulmonary infiltrates.  The assessment was atypical chest pain.  He was treated with ibuprofen.  In January 2004, the appellant was referred for an evaluation of an atrial flitter.  It was noted that he was hospitalization in December 2003 due to pneumonia and atrial fibrillation.  During his hospital course, he had intermittent atrial fibrillation and atrial flutter.  There was no history of hypertension.  The record reported that the appellant developed chest pain syndrome with his arrhythmia.  September 2005 treatment records revealed that the appellant was hospitalized for complaints of chest pain that was probably related to severe hypertension.  Other diagnosis included minimal coronary artery disease by cardiac catheterization, hypertensive heart disease, severe systemic hypertension, dyslipidemia, crescendo angina, and a history of atrial fibrillation and atrial flutter.  

Records from Town and Country Hospital show complaints in December 2003 of chronic mid-sternal chest pain provoked by activity or stress over the past 5-6 months, and paroxysmal atrial fibrillation the day of treatment.  It was noted that the appellant was told a week earlier that he had hypertension and was started on Lotrel.  He was diagnosed with paroxysmal atrial fibrillation in normal sinus rhythm, new onset in December 2003.  A CT of the chest revealed infiltrates within the lung as well as both lower lobes.  A December 2003 echocardiogram revealed mild sclerosis of the aortic root with normal opening of the aortic, mitral and tricuspid valves, normal internal dimensions of all four chambers with no evidence of intracavitary masses; moderate concentric left ventricular hypertrophy; normal left ventricular systolic function with ejection fraction of 58% and probably normal estimated right ventricular systolic function; and no significant transvalvular flow abnormalities.  

Treatment records dated in December 2004 from Presbyterian Healthcare Services indicated that the appellant had exertional chest pain that was aggravated by anxiety.  EKG and chest x-rays were normal.  

Treatment records from Dr. J.R. beginning in 2008 noted complaints of chest pain and included such diagnoses as atypical chest pain, chest wall pain, and hypertension. 

On review of the evidence, treatment records from the multiple private providers and hospitals showed treatment for atypical chest pain, chest wall pain, hypertension, and paroxysmal atrial fibrillation, however, the evidence did not relate any disorder to the appellant's period of ACDUTRA.  

Here, it does not appear that the appellant has contended at any point that his symptoms began during his period of ACDUTRA.  The Board notes that within two weeks of the appellant entering duty, Medical Board proceedings, in February 1977, revealed that the appellant had a heart murmur associated with his pectus excavatum.  However, on February 1977 separation examination, a clinical evaluation of the heart was normal.  Additionally, post-service treatment records are completely devoid of any mention of a heart murmur and on examination, the heart has consistently been reported as having a regular rate and rhythm or no murmur.  Moreover, there is evidence that the appellant had had some indication of a murmur well before his 1977 ACDUTRA.  He has not alleged that he has had a heart murmur or symptoms thereof since his discharge from service or that a heart murmur began during ACDUTRA.  There is no competent evidence that relates any of the appellant's current heart problems to the short period of ACDUTRA in 1977.  Moreover, findings of other heart problems or symptoms were first identified in April 1999, more than 22 years after he left ACDUTRA.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  While the records show post-service findings of sclerosis of the aortic root, moderate concentric left ventricular hypertrophy, atrial fibrillation and hypertension, there is no evidence showing that any such problem is in any way related to the appellant's period of ACDUTRA.  Thus, the Board finds that the preponderance of the evidence is against the claim.

As to any contention by the appellant that his cardiovascular disability is etiologically related to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his cardiovascular disability, especially in light of the fact that a clinical evaluation of the heart at separation was reported as normal and the evidence fails to demonstrate symptoms until years after he left ACDUTRA.  See Jandreau, supra.


ORDER

The application to reopen a claim of service connection for pectus excavatum (claimed as back condition) is denied.

Service connection for a neck disability is denied. 

Service connection for a disability manifested by pain on walking is denied. 

Service connection for organic brain syndrome is denied. 

Service connection for a cardiovascular disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


